Citation Nr: 1007999	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  04-29 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an initial disability rating in excess of 
50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1967 to 
January 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

In March 2009, the Board remanded the case for further 
development.  As will be further discussed below, the Board 
finds that the agency of original jurisdiction (AOJ) 
substantially complied with the remand orders and no further 
action is necessary in this regard.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998), where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).  


FINDINGS OF FACT

1.  The record contains evidence of a current back disorder, 
but there is no record of any chronic low back condition 
until years after separation or of arthritis to any degree 
within the year after separation, there is no evidence of 
chronicity during service or to warrant entitlement to 
service connection based on continuity of symptoms, and there 
is no competent medical evidence which suggests that a 
current back disorder was incurred during active military 
service.

2.  During the period of time that is relevant on appeal, the 
Veteran's PTSD has been manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
family relations and mood due to nightmares, intrusive 
thoughts, depressed mood, anxiety, trouble sleeping, suicidal 
ideation with no intent, fair insight, and soft and slow 
speech.  

3.  The Veteran's PTSD was not manifested by total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  


CONCLUSIONS OF LAW

1.  A current back disability, diagnosed as degenerative 
joint disease, was not incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1112, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2009). 

2.  The criteria for an increased rating of 70 percent, but 
not greater for PTSD have been met for the entire period of 
time covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection - back disorder

The Veteran seeks service connection for a back disorder, 
which he attributes to falling from a roof while building a 
new hut in Vietnam.  He states that he continues to have 
intermittent back pain.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  
When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).  Some chronic diseases, such as arthritis, may be 
presumed to have been incurred in service, if they become 
manifest to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease in service.  See Pond v. West, 12 Vet. 
App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) show no complaints, 
treatment, or diagnosis of a back disorder.  A discharge 
examination dated in October 1973, and an annual examination 
dated in November 1973, show no back abnormalities.  During 
annual examinations dated in October 1967, December 1968, 
January 1970, November 1970, November 1971, and December 1972 
the Veteran denied significant interval history.  A March 
1973 separation examination noted the Veteran's spine and 
other musculoskeletal system as normal.  

Private medical records include November 2001 magnetic 
resonance imaging (MRI) that revealed degenerative disc 
disease at L3-L4, L4-L5, and L5-S1.  

VA medical records show that the Veteran complained of and 
was treated for back pain.  A September 2002 pain assessment 
note reflects that the Veteran complained of back pain.  
During the assessment, the Veteran reported that his pain 
increased with prolonged sitting, rising from a seated 
position, and standing.  He stated that walking led to 
weakness in legs and pain radiating down into the thighs and 
calves.  The diagnosis was lumbar axial pain associated with 
sacroiliac joint degenerative joint disease.  The Veteran 
declined treatment with bilateral sacroiliac joint 
injections.  

A September 2005 statement by a man who was the Veteran's 
Master Sergeant while the Veteran was in Vietnam corroborated 
the Veteran's assertion that he fell from a height of eight 
feet to the ground and sustained an injury to his back.  He 
stated that he did not have the Veteran airlifted to Da Nang 
because he did not feel that the injury was serious enough.  
While the STRs do not show treatment for a back injury, lay 
evidence does reflect that a back injury was sustained in 
service.  

In October 2008 the Veteran was accorded a compensation and 
pension (C&P) back examination.  During the examination the 
Veteran reported that he was involved in a fall injuring his 
back in Vietnam.  The impression was mild degenerative disc 
disease.  The examiner opined that the issue could not be 
resolved without resort to mere speculation.  She further 
stated that there is no evidence in the record that the 
Veteran sustained a back injury while in service.  

In July 2009 the Veteran was accorded another C&P spine 
examination.  During the examination, the Veteran reported 
episodic pain with increasing frequency and intensity of 
symptoms within the past five years.  The diagnoses were mild 
degenerative disease at L1/L2 and mild osteophyte formation 
at L3, L4, and L5.  The examiner opined that the Veteran's 
mild spondylosis was less likely as not caused by or a result 
of a low back condition in service.  She stated that the 
Veteran's diagnostic findings were mild and that if the 
degenerative changes were secondary to an injury in 1968 then 
the Veteran's changes would be severe.  She further stated 
that the Veteran's age and tobacco history were significant 
risk factors for a primary degenerative process, which could 
explain his symptoms and objective findings.  

The October 2008 VA examiner declined to relate the current 
degenerative disc disease to service due, in part, to the 
fact that service treatment records were negative for a back 
injury.  However, the July 2009 examination report considered 
the Veteran's statement and the September 2005 buddy 
statement that the Veteran sustained a back injury as a 
result of an eight-foot fall.  As her medical opinion was not 
based solely on the absence of documentation in the record, 
it is distinguishable from the case of Dalton v. Nicholson, 
21 Vet. App. 23 (2007), which held that a medical opinion 
based solely on the absence of documentation in the record is 
inadequate.  

The Board notes that the Federal Circuit recently held in 
Davidson v. Shinseki that the VA must give due consideration 
to all pertinent medical and lay evidence and that a lay 
person is competent to provide testimony as to nexus.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (citing 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) and 
Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006)).  
The Board notes that the Veteran has not claimed that he has 
medical training that would permit him to make a diagnosis 
concerning the etiology of the condition.  The Board, 
therefore, finds that the Veteran's statement associating his 
current back disorder with active military service is 
insufficient.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Moreover, while there is no indication that the Veteran's 
back problem during service was chronic in nature, the 
Veteran's statements (and those of his fellow service member) 
may be considered for the purpose of determining whether 
service connection is warranted based on continuity of 
symptomatology.  However, the buddy statement only supports 
the initial incurrence of injury, not continuity of symptoms.  
In addition, in his recent report of medical history in 
September 2009, the Veteran reported "episodic" pain which 
had increased over the previous five years.  Thus, although 
the Board does not doubt the sincerity of the Veteran's 
belief that his current back symptoms have been present since 
service, the evidence contains some inconsistencies that 
diminish the reliability of the Veteran's current 
recollection.  Accordingly, in assessing entitlement to 
service connection based on continuity of symptoms, the Board 
finds that such a theory of entitlement is unwarranted based 
on issues of credibility, and that it is further outweighed 
by a lack of contemporaneous treatment records and a 
competent nexus opinion squarely against the claim.  

In summary, the Board finds that the July 2009 VA examiner's 
opinion is entitled to great probative value as it was based 
on a review of the file and is therefore a fully informed 
opinion.  The examiner determined that the Veteran's current 
back condition and diagnostic findings were mild.  Moreover, 
the July 2009 examiner stated that if the Veteran's current 
back condition began in 1968, severe structural changes on 
his spinal radiographs would be seen.  Such findings were 
absent.  The evidence does not otherwise support the 
proposition that a current back disorder is related to 
service many years earlier.  The VA examiner reviewed the 
claims folder and the Veteran's statement and the September 
2005 buddy statement and opined that the current back 
condition was not related to service.  Consequently, the 
weight of the probative evidence is clearly against the 
Veteran's claim for service connection for a back condition.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (When all the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied.).  Accordingly, as the 
weight of the probative evidence is against the Veteran's 
claim, service connection for a back condition must be 
denied.  38 C.F.R. §§ 3.102, 3.303, 3.304.

However, VA is also required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by service records, the official 
history of each organization in which the veteran served, the 
veteran' military records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 
3.304.  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed disease or injury is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed injury or disease is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed injury or disease.  See 38 U.S.C.A. 
§ 1154(b) (West 2002).  

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.

In this case, the Veteran served in Vietnam but did not 
indicate that this was a combat-related incident, therefore 
section 1154(b) is inapplicable.  Moreover, while section 
1154(a) is also for consideration, this provision merely 
provides a basis to conclude that an injury occurred 
consistent with the Veteran's service, and the fact remains 
that there is no evidence of chronicity in service, and the 
evidence in support of service connection based on continuity 
of symptoms is outweighed by inconsistent statements, the 
lack of contemporaneous treatment records, and a competent 
medical opinion against the claim.  Service connection for a 
back disorder must therefore be denied.  38 C.F.R. §3.303.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R.  § 3.102.  


Increased rating - PTSD

In August 2009 the RO increased the rating for PTSD to 50 
percent, effective October 16, 2002.  The Veteran has 
appealed.  The Veteran seeks an initial disability rating in 
excess of 50 percent for his service-connected PTSD.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) -- that the 
present level of the Veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings -- does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126. 
Instead, where a Veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating 
on appeal was erroneous . . . ."  Id.  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on an examiner's assessment of the level of disability 
at the moment of examination.  It is the responsibility of 
the rating specialist to interpret reports of examination in 
the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present.  38 C.F.R. § 4.2.

Global assessment of functioning (GAF) scale scores, which 
reflect the psychological, social, and occupational 
functioning of an individual on a hypothetical continuum of 
mental health, are also useful indicators of the severity of 
a mental disorder.  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM- IV).   GAF scores ranging 
between 51 to 60 are indicative of moderate symptoms (e.g., 
flat affect, circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  GAF scores between 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Scores between the 31 to 40 
range indicate impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work).  
See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 
46-7 (1994).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).

Under the provisions of 38 C.F.R. § 4.130, a 50 percent 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, including 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; near 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id.  The highest rating of 100 percent evaluation is 
warranted for total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
Id.  Use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A September 2003 Vet Center clinical summary indicates that 
the Veteran experienced night terrors, anxiety, panic 
attacks, and phobias.  His life since he left Vietnam had 
been unstable without steady or well-paying work.  He was 
unable to marry due to his inability to obtain, maintain, and 
sustain an intimate relationship.  He isolated from 
interaction with people, places, and things that would be 
appropriate for a man of his age and intelligence.  He was 
very distrusting of others, especially government agencies, 
authority, and supervisors, which interfered with his ability 
to have successes occupationally.  He was estranged from his 
family.  He reported hypervigilance and startled easily.  The 
Veteran's diagnosis was chronic and severe PTSD with paranoid 
ideation and severe panic.  The GAF score was 45, which is 
indicative of serious symptomatology.  See DSM- IV.  

In October 2008 the Veteran was accorded a C&P PTSD 
examination.  During the examination the Veteran reported 
that he has a few friends that he would visit occasionally.  
The Veteran worked part time and spent his time isolated in 
his trailer.  He liked to watch TV, spend time on the 
computer, and read.  He said he avoided crowds, noisy places, 
and new people.  He reported a history of violence, stating 
that he had been in a few fights with the most recent fight 
occurring 10 years ago.  Mental evaluation revealed him to be 
clean, and casually dressed with unremarkable psychomotor 
activity.  His speech was spontaneous, clear, and coherent.  
His attitude was cooperative and his affect blunted.  His 
mood was anxious, dysphoric, and irritable.  He was easily 
distracted.  He was oriented times three.  His thought 
process was unremarkable and his thought content showed that 
he was preoccupied with one or two topics, especially 
intrusive thoughts of combat.  He had average intelligence 
and denied delusions and hallucinations.  He did not exhibit 
inappropriate behavior or obsessive or ritualistic behavior.  
The Veteran denied homicidal and suicidal thoughts.  He had 
fair impulse control, episodes of violence, which he 
controlled by avoiding people.  His activities of daily 
living of shopping travelling were slightly impacted and 
driving was moderately impacted.  His remote, recent, and 
immediate memory were normal.  He exhibited recurrent, 
intrusive, and distressing recollections including images, 
thoughts, and perceptions.  He felt detached or estranged 
from others, exhibited a restricted range of affect and a 
sense of a foreshortened future.  He had difficulty falling 
or staying asleep and concentrating.  He also exhibited 
irritability, outbursts of anger, hypervigilance, and 
exaggerated startle response.  The examiner diagnosed the 
Veteran with PTSD and the GAF score was 55.  

In buddy statements dated in January 2009, the Veteran's 
friend reported that the Veteran had difficulty with storms 
and loud noises, dropping to the floor and covering his head 
if there is a loud sound.  She stated that the Veteran was 
unable to drive himself to medical appointments and that he 
rarely leaves his trailer unless it is necessary.  In an 
undated buddy statement received in April 2009, the Veteran's 
friend stated that it was very difficult for the Veteran to 
hold a full time job.  

The Board notes that the Veteran has never been married and 
has worked part time.  It is noteworthy that the Vet Center 
evaluator and the C&P examiner found the Veteran to be 
functioning with a GAF in the range of 45-55 in the course of 
five years.  GAF scores ranging from between 41 to 50 are 
reflective of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference VA's adoption of 
the DSM- IV, for rating purposes].  Additionally, scores 
ranging between 51 to 60 are indicative of moderate symptoms 
(e.g., flat affect, circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Given the evidence of record, the Board 
finds that the preponderance of the evidence supports an 
evaluation of 70 percent for PTSD for the entire period of 
time covered by this appeal.  

A higher evaluation is not warranted since the evidence of 
record does not show total occupational and social impairment 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closest relatives, own occupation, or own name.  While night 
terrors, difficulty sleeping, and impaired impulse control 
are present, the serious nature of those symptoms were 
considered in assigning the 70 percent evaluation, and there 
is no evidence that he is a persistent danger to others.  In 
sum, the evidence as a whole does not indicate that the 
Veteran has impairment that more nearly approximates the 
criteria for a 100 percent rating.  In fact, despite the 
Veteran's severe functional impairment due to PTSD, he was 
able to work part time for years and establish and maintain 
relationships albeit with difficulty.  

The issue of an extra-schedular rating was also considered in 
this case under 38 C.F.R. § 3.321(b) (1).  In a recent case, 
the Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 
(2008), aff'd sub nom. Thun v. Shinseki, No. 2008-7135 
(Fed.Cir. July 17, 2009).  First, the RO or the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

While the Veteran's service-connected disabilities do cause 
impairment in shopping, traveling, and driving, such 
impairment has not resulted in marked interference with his 
earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, nor has it 
necessitated frequent periods of hospitalization.  The Board 
notes that the Veteran has maintained part time employment.  
The Board therefore finds that the impairment resulting from 
the Veteran's PTSD is appropriately compensated by the 
currently assigned schedular ratings.  Referral by the RO to 
the Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321, is thus not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

The Board has considered whether staged ratings are warranted 
based on distinct facts showing changes in the severity of 
the disability during the period of time covered by the 
claim.  However, the Board finds that, in accordance with the 
discussion above, at no point in time covered by this appeal 
does the evidence show that a higher rating is warranted.  
Accordingly, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1) (2009).  
Notice which informs the veteran of how VA determines 
disability ratings and effective dates should also be 
provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  

A letter from the RO dated in November 2002 apprised the 
Veteran of the information and evidence necessary to 
establish his claim for service connection for a back 
condition.  He was also advised of the evidence that VA would 
seek to provide and of the information and evidence that he 
was expected to provide.  See 38 C.F.R. § 3.159(b)(1).  
Although the Veteran was not informed of how VA establishes 
disability ratings and effective dates in accordance with 
Dingess/Hartman, service connection is being denied and no 
disability rating or effective date will be assigned, so 
there is no possibility of any prejudice to the Veteran.  The 
Board thus finds that the Veteran was provided adequate 
notice in accordance with 38 U.S.C.A §§ 5103, 5103A with 
regard to his claim for service connection.  

Moreover, the Veteran is challenging the initial evaluation 
following the grant of service connection for PTSD.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, VA had no additional duty to notify in this 
case once service connection was granted.

Regarding the duty to assist, STRs and VA treatment records 
have been obtained and associated with the claims file, as 
have private medical records.  In addition, the Veteran has 
been accorded a C&P examination; the report of which is of 
record.  There is no indication in the record that additional 
evidence relevant to the issue decided herein is available 
and not part of the claims file.  The Board is satisfied that 
VA has sufficiently discharged its duty in this matter.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Service connection for a back disorder is denied.

An increased rating of 70 percent, but not greater, for 
posttraumatic stress disorder is granted for the entire 
period of time covered by this appeal, subject to the legal 
criteria governing the payment of monetary benefits.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


